Following a tier III disciplinary hearing, petitioner was found guilty of possession of contraband, unauthorized possession of facility documents and unauthorized possession of grievance and disciplinary documents pertaining to other inmates. This determination was affirmed upon administrative appeal, prompting petitioner to commence this CPLR article 78 proceeding.
Substantial evidence, consisting of two misbehavior reports and the testimony adduced at the hearing, supports the determination of guilt (see Matter of Martin v Goord, 46 AD3d 1294, 1295 [2007]; Matter of Frejomil v LaClair, 46 AD3d 1061, 1061 [2007]). Petitioner’s assertion that he had authorization* to possess the multiple items in question created a credibility issue for the Hearing Officer to resolve, as did his claim that the misbehavior reports were issued in retaliation for grievances he filed (see Matter of Johnson v Goord, 46 AD3d 1038 [2007]; Matter of Lashley v Lindsay, 45 AD3d 1073, 1073 [2007]).
To the extent that they were preserved, petitioner’s remaining contentions, including his claims of procedural error, have been considered and determined to be without merit.
Cardona, P.J., Peters, Carpinello, Lahtinen and Malone Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Petitioner did produce a local permit authorizing his possession of a Sony Walkman.